In an action to recover damages for injury to real property caused by negligent work during the course of construction of an abutting road, defendant appeals from an order of the Supreme Court, Nassau County, entered September 15, 1965, which granted plaintiff’s motion for summary judgment and directed that the action be placed on the Pretrial Calendar for settlement conference or assignment for trial of the issues of damages. Order affirmed, without costs. The action is based on negligence and seeks recovery of compensatory damages, not damages for intentional wrong.
Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur,